J-S77033-18

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

DARREN EADES,                           :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                Appellant               :
                                        :
                  v.                    :
                                        :
SUPT. ERIK TICE AND                     :
COMMONWEALTH OF PENNSYLVANIA,           :
                                        :
                Appellees               :          No. 2195 EDA 2018



                    Appeal from the Order May 8, 2018
           in the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-1107731-1995
                                       DC-1606

BEFORE:    OTT, J., DUBOW, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                   FILED MARCH 21, 2019

     Darren Eades (Appellant) appeals pro se from the May 8, 2018 order

that dismissed his petition for a writ of habeas corpus ad subjiciendum,

which the lower court treated as a petition filed pursuant to the Post

Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. We affirm.

     On September 24, 1996, a jury convicted Appellant of first-degree

murder, robbery, burglary, and possession of instrument of crime in

connection with his deadly attack on a 93-year-old woman. On September

25, 1996, he was sentenced to life imprisonment for murder.      On January

14, 1997, Appellant was sentenced to an additional aggregate sentence of

20 to 40 years of imprisonment on the remaining charges.      On May 19,



*Retired Senior Judge assigned to the Superior Court.
J-S77033-18


1998, this Court affirmed Appellant’s judgment of sentence, and on February

3, 1999, our Supreme Court denied his petition for allowance of appeal.

Commonwealth v. Eades, 718 A.2d 856 (Pa. Super. 1998) (unpublished

memorandum), appeal denied, 736 A.2d 602 (Pa. 1999).

            Appellant timely filed his first [PCRA] petition [] in January
     2000; the petition was ultimately denied. This Court affirmed
     denial of Appellant’s petition on August [3]0, 2001.             See
     Commonwealth v. Eades, 785 A.2d 1026 (Pa. Super. 2001)
     (unpublished memorandum), appeal denied, [796 A.2d 314 (Pa.]
     2002). Appellant filed two subsequent petitions seeking PCRA
     relief, both of which were dismissed, and the dismissals affirmed
     on appeal. See Commonwealth v. Eades, 984 A.2d 1010 (Pa.
     Super.     2009)    (unpublished      memorandum);        see    also
     Commonwealth v. Eades, 31 A.3d 760 (Pa. Super. 2011)
     (unpublished memorandum).

           On March 7, 2012, Appellant submitted a request to the
     Department of Corrections (DOC) for a copy of his sentencing
     order pursuant to the Pennsylvania Right–to–Know Law (RTKL).
     See 65 P.S. §§ 67.101–67.3104. On April 12, 2012, Appellant’s
     request was denied, as the DOC did not possess a copy of the
     sentencing order. [The denial was affirmed on appeal. See
     Eades v. Philadelphia Clerk of Courts, No. 1921 C.D. 2014,
     2015 WL 5448776 (Pa. Cmwlth. June 5, 2015) (unreported).]

            In July and October 2013, Appellant filed two petitions for
     writ of habeas corpus ad subjiciendum, asserting that DOC was
     without legal authority to detain him. Following a procedural
     delay, Appellant sought mandamus relief from the Pennsylvania
     Supreme Court, which directed the lower court to address his
     petitions. See Eades v. Philadelphia Common Pleas Courts,
     123 A.3d 775 (Pa. 2015). Upon review, in November 2015, the
     [lower] court denied Appellant habeas corpus relief.

Commonwealth v. Eades, 170 A.3d 1234 (Pa. Super. 2017) (unpublished

memorandum at 2-3) (footnote omitted).         On May 19, 2017, this Court

affirmed the denial of habeas corpus relief. Id. Our Supreme Court denied



                                     -2-
J-S77033-18


Appellant’s petition for allowance of appeal on December 13, 2017.

Commonwealth v. Eades, 176 A.3d 236 (Pa. 2017).

      The instant appeal concerns Appellant’s January 29, 2018 praecipe for

writ of habeas corpus ad subjiciendum. Therein, Appellant claimed that 42

Pa.C.S. § 9764 is unconstitutional because it fails to offer a remedy for

DOC’s inability to produce a copy of his sentencing order, and further

claimed that DOC lacks authority to hold him. Habeas Petition, 1/29/2018,

at 4-13 (pagination supplied).

      The lower court treated the petition as a PCRA petition.     On April 4,

2018, the lower court filed a notice pursuant to Pa.R.Crim.P. 907 of its intent

to dismiss the petition without a hearing.      Appellant timely filed a pro se

response thereto, reiterating his claims and arguing that his filing is not

cognizable under the PCRA. The lower court dismissed the petition on May

8, 2018. Appellant timely filed a notice of appeal, and both Appellant and

the lower court complied with Pa.R.A.P. 1925.

      On appeal, Appellant challenges the lower court’s characterization of

his praecipe for writ of habeas corpus ad subjiciendum as a PCRA petition.

Appellant’s Brief at 3 (pagination supplied).

      Preliminarily, we must determine the proper framework for our review.

The first principle of note is that “the PCRA subsumes all forms of collateral

relief, including habeas corpus, to the extent a remedy is available under

such enactment.”     Commonwealth v. West, 938 A.2d 1034, 1043 (Pa.



                                     -3-
J-S77033-18


2007).    “[A] defendant cannot escape the PCRA time-bar by titling his

petition or motion as a writ of habeas corpus.” Commonwealth v. Taylor,

65 A.3d 462, 466 (Pa. Super. 2013). However, “claims that fall outside the

eligibility parameters of the PCRA may be raised through a writ of habeas

corpus.” Commonwealth v. Masker, 34 A.3d 841, 850 (Pa. Super. 2011)

(en banc).

      This Court has held that a claim that a prisoner’s detention is illegal

“due to the inability of the DOC to produce a written sentencing order

related to [his] judgment of sentence constitutes a claim legitimately

sounding in habeas corpus.”      Joseph v. Glunt, 96 A.3d 365, 368 (Pa.

Super. 2014) (internal citation and quotation marks omitted).       This Court

has also rejected the very claim that Appellant raised in his petition. See id.

at 372 (holding criminal docket and sentencing hearing transcript were

sufficient to establish the legitimacy of the sentence and the prisoner’s

continued detention by the DOC). Therefore, although the lower court erred

in applying the time constraints of the PCRA to Appellant’s sentencing-order

claim, it reached the correct result and no relief is due.1 Commonwealth v.


1 Moreover, this Court has previously addressed and disposed of Appellant’s
claim in a prior appeal. Eades, 170 A.3d 1234 (unpublished memorandum
at 4-6) (holding Appellant not entitled to habeas corpus relief on his legality
of detention claim because 42 Pa.C.S. § 9764 does not provide a remedy for
such claim, his sentencing order is in the certified record, and his sentences
were outlined in notes of testimony of his sentencing hearings and docketed
accurately by clerk of courts).
(Footnote Continued Next Page)




                                     -4-
J-S77033-18


Kennedy, 151 A.3d 1117, 1127 n.14 (Pa. Super. 2016) (“It is well-settled

that this Court may affirm a trial court’s ruling on any basis.”).

      Order affirmed.




(Footnote Continued)   _______________________



      Further, to the extent Appellant attempts to argue on appeal that
section 9764 is unconstitutional, this Court has already held that Appellant
waived such claim and he is barred from relitigating it. Id. (unpublished
memorandum at 5 n.4); see Pollock v. Nat’l Football League, 171 A.3d
773, 781 (Pa. Super. 2017) (stating that “the law of the case doctrine exists
to prevent a party from relitigating claims or issues that have been resolved
previously within the same action, either in a prior appeal or by a judge of
coordinate jurisdiction”), quoting Zane v. Friends Hosp., 836 A.2d 25, 29
(Pa. 2003) (“Among rules that comprise the law of the case doctrine are that
… upon a second appeal, an appellate court may not alter the resolution of a
legal question previously decided by the same appellate court….”) (internal
quotation marks and citation omitted).

      In any event, any such claim would be waived for failure to include it
in Appellant’s Rule 1925(b) statement or the statement of questions involved
section of his brief. See Pa.R.A.P. 1925(b)(4)(vii) (“Issues not included in
the [Rule 1925(b) s]tatement … are waived.”); Pa.R.A.P. 2116(a) (“No
question will be considered unless it is stated in the statement of questions
involved or is fairly suggested thereby.”); Commonwealth v. Lord, 719
A.2d 306, 309 (Pa. 1998) (“Any issues not raised in a 1925(b) statement will
be deemed waived”); Commonwealth v. Kennedy, 151 A.3d 1117, 1122
n.12 (Pa. Super. 2016) (finding argument waived where it was not included
in statement of questions involved). Compare Rule 1925(b) statement
with Appellant’s Brief at 3, 13, 16, 18-19 (pagination supplied).




                                                 -5-
J-S77033-18




Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary


Date: 3/21/19




                          -6-